Citation Nr: 1819252	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  14-16 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for pseudofolliculitis barbae.

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel
INTRODUCTION

The Veteran had active military service from January 2004 to February 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which in pertinent part, denied a rating higher than 30 percent for pseudofolliculitis barbae.

The Veteran testified before the undersigned at an April 2015 hearing.  A transcript of the testimony is of record.

In February 2016 the Board, in pertinent part, remanded the claim for a rating in excess of 30 percent for pseudofolliculitis barbae for additional development.  The Board also took jurisdiction of the issue of entitlement to a TDIU, pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), and remanded the claim for additional development. 

During the pendency of this appeal, by a rating decision in August 2017, the Veteran's disability rating for pseudofolliculitis barbae was increased to50 percent, effective June 22, 2012.  Because the increased rating does not represent a grant of the maximum benefits allowable, the issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The August 2017 rating decision also granted service connection and separate 0 and 20 percent disability ratings for painful scars and linear scars of the chest area as residuals of pseudofolliculitis barbae, respectively, effective June 22, 2012.  Although an August 2017 Supplemental Statement of the Case included the claim for a rating higher than 20 percent for painful chest area scars, and the claim for a compensable rating for linear scars, the Board notes that the Veteran has not expressed disagreement with the ratings assigned for linear and painful chest area scars, but was notified in an August 2017 letter on how to contact the RO if he desires to do so.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997) (reflecting that "downstream" issues, such as the compensation level and the effective date assigned for a service-connected disability, must be separately appealed); Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992).  Therefore, because the 0 and 20 percent disability ratings for linear and painful scars of the chest area as residuals of pseudofolliculitis barbae were included in the Supplemental Statement of the Case and certified to the Board in error, the issues will not be further addressed at this time.  

As noted in the August 2017 correspondence that accompanied the rating decision, the Veteran is advised that if he disagrees with the ratings assigned for linear and painful chest scars, he should file a notice of disagreement on VA Form 21-058 with the Agency of Original Jurisdiction (AOJ) regarding the August 2017 rating decision, as his representative's contentions on the September 2017 VA Form 646 do not constitute a valid notice of disagreement.  See 38 C.F.R. § 20.201 (2017); 79 Fed. Reg. 57698 (explaining that the revised regulation requiring a NOD be on a standardized form is effective March 24, 2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2012).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Pseudofolliculitis barbae results in a disfigurement to the head, face, or neck, but not with either gross distortion or asymmetry of three or more features or paired sets of features, or with six or more characteristics of disfigurement; pseudofolliculitis barbae is not shown to affect more than 40 percent of the entire body or more than 40 percent of exposed areas; and; it does not require treatment with intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs.



CONCLUSION OF LAW

The criteria for a rating higher than 50 percent for pseudofolliculitis barbae have not been met.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. § 4.118, Diagnostic Codes 7813-7800 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran seeks a rating higher than 50 percent for his service-connected pseudofolliculitis barbae.  

Pseudofolliculitis barbae (PFB) is currently rated under criteria set forth in 38 C.F.R. § 4.118, Diagnostic Code 7813-7800.  Diagnostic Code 7813 (dermatophytosis, to include tinea of the beard area) provides that such disability is to be rated as a disfigurement of the head, face, or neck, (Diagnostic Code 7800), scars (Diagnostic Codes 7802, 7803, 7804, and 7805), or dermatitis (Diagnostic Code 7806) depending on the predominant disability.  38 C.F.R. § 4.118.  

Under Diagnostic Code 7800, burn scar(s) of the head, face, or neck; scar(s) of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, are rated as 50 percent disabling.  The next higher 80 percent rating is assigned with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or; with six or more characteristics of disfigurement.  38 C.F.R. § 4.118.

The 8 characteristics of disfigurement, for purposes of evaluation under § 4.118, are: Scar 5 or more inches (13 or more cm.) in length; Scar at least one-quarter inch (0.6 cm.) wide at widest part; Surface contour of scar elevated or depressed on palpation; Scar adherent to underlying tissue; Skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Under Diagnostic Code 7806 (dermatitis or eczema), a 10 percent evaluation is assigned where there is involvement of at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent evaluation requires involvement of 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is assigned with involvement of more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  A disability under Diagnostic Code 7806 may also be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), or scars (Diagnostic Codes 7802, 7803, 7804, and 7805) depending on the predominant disability.  38 C.F.R. § 4.118.

The Board finds that PFB results in disfigurement to the head, face, or neck, but not with either gross distortion or asymmetry of three or more features or paired sets of features, or with six or more characteristics of disfigurement.  For the entire rating period, PFB is not shown to affect more than 40 percent of the entire body or more than 40 percent of exposed areas.  Intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were not required for treatment during any 12-month period on appeal.

On VA examination in November 2012 the examiner noted PFB causing keloid formation under neck area and nape of neck.  There was also keloid formation in chest hair.  The Veteran denied treatment with oral or topical medication. 
The Veteran's skin condition affected less than 40 percent of the face and neck.  Examination showed scars of the head, face or neck that were productive of disfigurement characterized by keloid scar.  The Veteran had developed keloid scar under right and left chin/neck area after shaving.  The scars were not painful or unstable.  

There was a scar measuring 2.0 cm in length by 1.0 cm in width, located under the left jaw.  The surface contour was elevated on palpation and the it was noted to be adherent to underlying tissue, as well as hyperpigmentated.  The texture of the scar was normal. The scar's skin was soft and flexible.  The scar was stable.  There was second scar on the left side of the neck measuring 1.5 cm in length by 1.0 cm in width, a third scar on the right jaw measuring 1.0 cm in length by 0.5 cm in width, and a fourth scar on the right side of the neck measuring 1.5 cm in length by 0.5 cm in width.  These scars were neither hyperpigmented or hypopigmented.  The scars were smooth on palpation.  The texture of the scars was normal.  The underlying soft tissue was intact and the skin was soft and flexible.  It was not adherent to underlying tissue or painful.  None of the scars were productive of gross distortion or palpable tissue loss, or result in limitation of function.  

On VA examination in August 2016, the Veteran reported that the multiple scars on his face and body, had become more uncomfortable over the last few months, as well as itchy.  He often scratched, including at night during sleep, and drew blood.  He denied seeking medical treatment for his symptoms or ever being referred to a dermatologist.  He treated his skin with cocoa butter, but denied using Benadryl cream or oral medications.  There was a right parietal scalp scar behind the ear.  It was described as flat, non-tender wedge shaped without  pigment changes or instability.  It measured 5.5 by 3.0 cm.  There was a second scar located on the left parietal scalp behind the ear.  The scar was firm with fixed keloid.  It was not tender and exhibited no instability or pigment changes.  It measured 4.0 by 1.0 cm.  Other lesions on the anterior neck were noted to be firm and mobile, as well as raised.  There was no infection, tenderness, instability, fluctuance or pigment changes.  The lesions measured 0.5 by 0.5 cm.  Finally, a flat scar on the left anterior neck, measuring 1.0 by 1.0 cm, was described as non-tender, mobile and stable, without pigment changes.  The skin condition was not productive of gross distortion or asymmetry of facial features or visible or palpable tissue loss, or limitation of motion. 

In an addendum report in August 2017, the examiner indicated that the Veteran's PFB affected less than five percent of exposed body area, and less than 20 percent of total body area.  

The Veteran is currently in receipt of a 50 percent rating for PFB based on disfigurement of the head, face, or neck under Diagnostic Code 7800.  The next higher 80 percent rating is assigned with evidence of visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or; with six or more characteristics of disfigurement.  See 38 C.F.R. 
§ 4.118.

The Board finds that the weight of the evidence shows that PFB does not result in disfigurement with gross distortion or asymmetry of three or more features or paired sets of features, and the Board finds that the weight of the evidence does not identify six or more characteristics of disfigurement.  The Board finds that the November 2012, August 2016 and August 2017 examination and addendum opinion reports adequately addressed the rating criteria under Diagnostic Code 7800.  The VA examiners described the areas affected by PFB, including (1) areas of scarring more than 13 centimeters in length, (2) scarring that was at least .6 centimeters wide at the widest part, (3) elevated surface contour, (4) skin that was hyper pigmented in an area exceeding 39 square centimeters, and (5) abnormal skin texture in an area exceeding 39 square centimeters.  The Board finds that the Veteran's current 50 percent rating is characterized by findings approximating visible or palpable tissue loss with the five characteristics of disfigurement identified above.  See 38 C.F.R. § 4.118, Diagnostic Code 7800.  The weight of the evidence does not show that PFB results in visible or palpable tissue loss with six or more characteristics of disfigurement to warrant a higher 80 percent rating, as he did not have evidence of scarring that was adherent to underlying tissue, underlying soft tissue missing in an area exceeding six square inches or 39 square centimeters, or skin that was indurated or inflexible an area exceeding six square inches or 39 square centimeters.  

Additionally, there was no gross distortion or asymmetry of the features of paired sets of features of the face on examination to warrant a higher rating.  Accordingly, the Board finds that a higher rating in excess of 50 percent is not warranted under Diagnostic Code 7800.

The Board has also considered whether a higher rating would be warranted under other potentially applicable provisions of the diagnostic code.  Under Diagnostic Code 7806, a maximum 60 percent rating is assigned with involvement of more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; with the need for constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during a 12-month period.  The VA examiner in November 2012 noted that PFB affected less than 40 percent of the face and neck, and in August 2017, the VA examiner stated that PFB affected less than five percent of exposed body area, and less than 20 percent of total body area.   

VA examinations and lay testimony shows that PFB was treated with topical cream. There is no evidence that systemic therapy, such as corticosteroids, topical or otherwise, or other immunosuppressive drugs, were required for treatment of PFB during any given 12-month period.  

Because the weight of the evidence does not show that PFB involved more than 40 percent of the entire body or more than 40 percent of exposed areas, and there was no need for systemic therapy for treatment, the Board finds that the criteria for an higher evaluation under Diagnostic Code 7806 have not been met or approximated. 

Diagnostic Code 7813 allows for a rating based on scars depending on the predominant disability.  38 C.F.R. § 4.118.  The VA examinations fail to show that the Veteran had painful or unstable scars to warrant a compensable rating under Diagnostic Code 7804.  The Board finds that the Veteran's disability is, additionally, not shown to result in limitation of motion or loss of function to warrant a separate or higher rating under Diagnostic Code 7805.  See 38 C.F.R. 
§ 4.118.  For these reasons, the Board finds that a higher rating in excess of 50 percent is not warranted for PFB.  

As a preponderance of the evidence is against the appeal for a higher rating in excess of 50 for PFB, the claim must be denied and the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102 (2017).

Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist, beyond which has not been addressed.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  Further development in this case, beyond the development already, done, is simply not warranted. 

ORDER

A rating higher than 50 percent for pseudofolliculitis barbae is denied.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required so that the claim may be properly adjudicated.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The Board notes that during the April 2015 hearing, the Veteran indicated that he was experiencing increasingly limited employability due to his service-connected PTSD with substance abuse and skin disability.  The Veteran alternatively reported that he was employed as a security guard, and that he was unable to perform in a job/to secure gainful employment due to the severity of his PTSD with substance abuse and due to the fact that he was embarrassed to be out in public due to his skin disability.  

Accordingly, the claim was remanded in February 2016 for development.  While the claim for entitlement to a TDIU was denied in August 2017, the Board finds that the record for review remains incomplete.  

The evidence shows that during the appeal the Veteran has been employed, apparently full time, as a security guard.  He was suspended from work in July 2017.  

Most importantly, it is unclear whether the Veteran is currently employed, and if so, whether his earned annual income has exceeded the Bureau of the Census's poverty threshold at any time throughout the appeal.  Accordingly, additional development is warranted prior to adjudication of the claim.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran an appropriate VCAA notice letter on the claim of entitlement to a TDIU.  Ask that he complete a VA Form 21-8940 and submit any additional evidence in support of a TDIU claim.

2.  Update the file with relevant VA and/or private treatment records identified by the Veteran.

The Veteran himself is asked to submit any pertinent records that the Board does not have, including any recent treatment for the problems at issue.

3.  Then, readjudicate the claim for a TDIU, with consideration of all of the evidence added to the claims folder, including an examination to address this issue (if needed.  

If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2017).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


